Name: 2004/250/EC: Council Decision of 11 March 2004 appointing a new member of the Commission
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2004-03-17

 Important legal notice|32004D02502004/250/EC: Council Decision of 11 March 2004 appointing a new member of the Commission Official Journal L 079 , 17/03/2004 P. 0026 - 0026Council Decisionof 11 March 2004appointing a new member of the Commission(2004/250/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the second paragraph of Article 215 thereof,Whereas:On 10 March 2004 Ms Anna DIAMANTOPOULOU resigned from her post as a member of the Commission. She should be replaced for the remainder of her term of office,HAS DECIDED AS FOLLOWS:Article 1Mr Stavros DIMAS is hereby appointed a member of the Commission for the period from 11 March 2004 to 31 October 2004.Article 2This Decision shall take effect on 11 March 2004.Article 3This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 11 March 2004.For the CouncilThe PresidentM. Harney